                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JOHN J. SULLIVAN,                               )
                                                )
               Plaintiff,                       )
                                                )
       v.                                       )              No. 4:18-CV-1578 ACL
                                                )
BRADLEY BURD, et al.,                           )
                                                )
               Defendants.                      )

                               MEMORANDUM AND ORDER

       This matter is before the Court on pro se plaintiff John J. Sullivan’s amended complaint.

After reviewing the amended complaint pursuant to 28 U.S.C. § 1915, the Court finds that the

amended complaint again fails to state a legally cognizable claim. The Court will require

plaintiff to file a second amended complaint on a court-provided form. Plaintiff’s failure to state

a cognizable claim in his second amended complaint will result in dismissal of this action

without prejudice.

                                         Legal Standard

       Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if the action is frivolous, malicious, or fails to state a claim upon which relief can be

granted. To state a claim under 42 U.S.C. § 1983, a plaintiff must demonstrate a plausible claim

for relief, which is more than a “mere possibility of misconduct.” Ashcroft v. Iqbal, 556 U.S.

662, 679 (2009). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. at 678. Determining whether a complaint states a plausible claim for relief is a

context-specific task that requires the reviewing court to draw upon judicial experience and

common sense. Id. at 679. The court must “accept as true the facts alleged, but not legal
conclusions or threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements.” Barton v. Tabor, 820 F.3d 958, 964 (8th Cir. 2016).

       When reviewing a pro se complaint under § 1915(e)(2), the Court must give it the benefit

of a liberal construction. Haines v. Kerner, 404 U.S. 519, 520 (1972). A “liberal construction”

means that if the essence of an allegation is discernible, the district court should construe the

plaintiff’s complaint in a way that permits his or her claim to be considered within the proper

legal framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015). However, even pro se

complaints are required to allege facts which, if true, state a claim for relief as a matter of law.

Martin v. Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980). See also Stone v. Harry, 364 F.3d

912, 914-15 (8th Cir. 2004) (stating that federal courts are not required to “assume facts that are

not alleged, just because an additional factual allegation would have formed a stronger

complaint”).

                                           Background

       Plaintiff, currently incarcerated at Farmington Correctional Center (“FCC”), brings this

action under 42 U.S.C. § 1983. Plaintiff’s initial complaint focused on four main alleged

incidents or issues: (1) his treatment upon arriving at FCC; (2) his treatment by guards when he

had to go to hospital in August 2018; (3) a threat from a FCC case worker; and (4) a belief that

his legal mail was being held by FCC. It was not clear exactly who plaintiff intended to name as

defendants in his initial complaint or in what capacity the defendants were being sued.

Following the filing of his complaint, plaintiff filed five additional letters which elaborated on

the same allegations raised in the complaint.

       The Court attempted to review plaintiff’s complaint and supplements pursuant to the

Prison Litigation Reform Act, 28 U.S.C. § 1915. However, given the unconnected nature of the

allegations and the confusion on who plaintiff intended to name as defendants, on January 16,



                                                -2-
2019, the Court ordered plaintiff to file an amended complaint. The Court stated that it would

review the amended complaint pursuant to 28 U.S.C. § 1915 for frivolousness, maliciousness

and/or failure to state a claim. On January 24, 2019, plaintiff filed another supplement and on

January 31, 2019, he filed an amended complaint.

                                           The Amended Complaint

         Plaintiff names only one defendant in his amended complaint, Jenkins, a correctional

officer at FCC. He brings this suit against Jenkins in both his individual and official capacities.

Plaintiff’s amended complaint only mentions one of the four incidents raised in his original

complaint – the method in which he was restrained for transport when he went to the hospital in

August 2018. Plaintiff describes how he was transported to the hospital via ambulance with his

left hand chained to a rail and his feet chained together. At the hospital he had an X-ray, some

shots in his stomach, and was put in a round tube (likely an MRI) with his hands chained

together over his head. When it was time to leave the hospital “a man” arrived with a “Black

Box.” 1 Plaintiff’s hands and feet were restrained with handcuffs, the black box, and a waist

chain. According to plaintiff, there was no handle or foot stool to help him get into the van for

transport back to FCC. Plaintiff asserts that he fell two or three times and it took him five to six

tries to get into the van. He was finally able to crawl in on his knees and elbows.

         As a result of his difficulties getting into the van due to the black box, plaintiff suffered

injuries to his right hand and left wrist. As of January 2019 (approximately five months after the

incident), plaintiff alleges that his left wrist is still bruised and painful. He says that he had an x-

ray of his wrist in December that showed results within “acceptable limits.” However, plaintiff

says the pain is getting worse and he wants to see a specialist.

1
  Presumably plaintiff is referring to the practice of using “black box” restraints, as described by one court as “a
rectangular device measuring approximately four inches by three inches” that “[w]hen placed over the chain of a
pair of handcuffs, it both limits a prisoner’s ability to move his hands, and prevents access to the handcuff’s
keyholes.” Davis v. Peters, 566 F.Supp.2d 790, 798 (N.D. Ill. 2008).


                                                         -3-
          According to plaintiff, correctional officer Jenkins was at the prison gate upon his return

to FCC from the hospital. He alleges Jenkins wanted to “make sure [he] was in the Black Box.”

Plaintiff asserts that Jenkins ordered that the Black Box be used on him. Plaintiff seeks two

million dollars in damages.

                                                      Discussion

          Plaintiff brings his amended complaint against defendant Jenkins in both his official and

individual capacities. To state a claim against a prison employee like Jenkins in his official

capacity, plaintiff must allege that a policy or custom of Jenkins’ employer was responsible for

the alleged constitutional violation. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690-91

(1978).     Plaintiff’s amended complaint does not specifically mention a policy or custom.

Liberally construing plaintiff’s pro se complaint, however, the Court discerns that plaintiff

complains about an alleged prison policy of using a black box restraint when transporting

prisoners outside the prison. Plaintiff’s amended complaint seems to allege that the use of such a

restraint – which caused him pain and physical injury – is cruel and unusual punishment under

the Eighth Amendment. 2

          The Eighth Amendment’s prohibition on cruel and unusual punishment, as applied to

States through the fourteenth amendment, limits the conditions in which a State may confine

convicted criminals. Robinson v. California, 370 U.S. 660 (1962); Rhodes v. Chapman, 452

U.S. 337 (1981). The Supreme Court has explained this limit as a prohibition on punishments

that “involve the unnecessary and wanton infliction of pain” including those that are “totally

without penological justification.” Rhodes, 452 U.S. at 346 (quoting Gregg v. Georgia, 428 U.S.

153, 173, 183 (1976)).

2
 “If the essence of an allegation is discernible . . . then the district court should construe the complaint in a way that
permits the layperson’s claim to be considered within the proper legal framework.” Solomon v. Petray, 795 F.3d
777, 787 (8th Cir. 2015) (quotations and citation omitted).



                                                          -4-
       Courts have considered whether the use of black box restraints violates the Eighth

Amendment. The Fifth Circuit held that a prison policy requiring the use of black boxes when

prisoners were being transported outside the prison did not violate the Eighth Amendment.

Fulford v. King, 692 F.2d 11, 14 (5th Cir. 1982). In so holding, the Fifth Circuit recognized that

the black box caused discomfort but found that the additional security provided by the black box

was justified when prisoners were being transported outside the prison, due to the greater risk of

escape and the reduced number of guards available during transport. Id. The discomfort “such

as numbness of the arms and temporary marks” caused by the black box, was distinguished from

a situation where the “prisoners are exposed to great pain or [where] any of their discomfort is

occasioned either deliberately, as punishment, or mindlessly, with indifference to the prisoners’

humanity.” Id. at 14-15.

       The Eighth Circuit expressed its agreement with the Fifth Circuit in a factually similar

case to this one. In Moody v. Proctor, 986 F.2d 239, 240 (8th Cir. 1993), an inmate alleged

violations of his Eighth Amendment rights against defendant correctional officers who had lifted

the plaintiff into a prison van for transport on several occasions while he was restrained with

handcuffs and a black box. According to the plaintiff, he suffered pain and injuries to his wrists.

The Eighth Circuit said it was “persuaded” by the Fifth Circuit’s reasoning in Fulford, and

ultimately held that the procedure of using a black box during transport of prisoners did not

constitute cruel and unusual punishment. Id. at 241-42. See also Knox v. McGinnis, 998 F.2d

1405, 1412 (7th Cir. 1993) (“The case law thus fails to delineate a right to be free from the use of

the black box or other restrictive devices while a segregation prisoner is outside the segregation

unit.”). Based on the circumstances presented, the appellate court found there was “no evidence

that defendants acted maliciously and sadistically, or with deliberate indifference.” Id. (internal

citations omitted).



                                               -5-
         In this case, plaintiff does not simply allege that the use of the black box during transport

was cruel and unusual punishment. Instead, he suggests that use of the black box restraint plus

the lack of a step stool or handle for assistance into the transport van, constituted intentionally

malicious punishment. This raises the question of whether any of plaintiff’s discomfort and pain

was “occasioned either deliberately, as punishment, or mindlessly, with indifference to the

prisoners’ humanity.” Fulford, 692 F.2d at 14-15. Plaintiff identified a single defendant in his

amended complaint, that being correctional officer Jenkins. 3

         “Liability under § 1983 requires a causal link to, and direct responsibility for, the alleged

deprivation of rights.” Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990). To be

cognizable under § 1983, a claim must allege that the defendant was personally involved in or

directly responsible for the incidents that deprived the plaintiff of his constitutional rights.

Martin v. Sargent, 780 F.2d 1334, 1338 (8th Cir. 1985). According to the facts alleged by

plaintiff, Jenkins was not present when plaintiff was restrained with the black box and loaded

into the van for transport back to FCC. Jenkins ordered that the transport guards use the black

box and Jenkins confirmed its use at the prison gate upon re-entry, but Jenkins was not present

and did not participate in the loading of plaintiff while he was restrained into the van for

transport. The amended complaint suggests that the defendant should have been given assistance

as he was loading into the van. Even so, it is unclear from plaintiff’s amended complaint how

Jenkins was personally involved or directly responsible for the difficulties the black box caused

when plaintiff entered the van.

         Because plaintiff is proceeding pro se and his claim is serious in nature, the Court will

not dismiss the case at this time but will give plaintiff an opportunity to file a second amended

3
 The Court notes that plaintiff identified multiple defendants in his initial complaint (ECF No. 1), but it was unclear
exactly who he was naming and in what capacity. Consequently, plaintiff was warned that his amended complaint
would completely replace the original complaint (ECF No. 13). The amended complaint names only Defendant
Jenkins.


                                                         -6-
complaint. The second amended complaint must be on a court-provided form and must contain

all of the allegations plaintiff wishes to bring against all defendants. Plaintiff must clearly state

the defendants which he is pursuing allegations against, and he must articulate, for each of those

defendants, the factual circumstances surrounding their alleged wrongful conduct. Plaintiff’s

failure to make specific and actionable allegations against any defendant will result in that

defendant’s dismissal from this case. Plaintiff should also articulate in what capacity he is

bringing his claims against all defendants, whether it is in their official or individual capacities or

both. See Monell, 436 U.S. at 690-91.

       Plaintiff shall have twenty-one (21) days from the date of this Order to file a second

amended complaint.      Plaintiff is warned that the filing of the second amended complaint

completely replaces the original complaint, amended complaint, and all supplemental filings

with the Court. Claims that are not re-alleged are deemed abandoned. E.g., In re Wireless Tel.

Fed. Cost Recovery Fees Litig., 396 F.3d 922, 928 (8th Cir. 2005). If plaintiff fails to file his

second amended complaint within twenty-one (21) days, the Court will dismiss this action

without prejudice.

       After the filing of plaintiff’s second amended complaint, the Court will review the second

amended complaint pursuant to 28 U.S.C. § 1915 for frivolousness, maliciousness and/or failure

to state a claim. A claim and/or defendant must survive § 1915 review in order for plaintiff to

proceed on those claims in this lawsuit.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk of Court shall mail to plaintiff a blank

Prisoner Civil Rights Complaint form.




                                                 -7-
        IT IS FURTHER ORDERED that, within twenty-one (21) days of the date of this

Memorandum and Order, plaintiff shall submit a second amended complaint in accordance with

the instructions set forth herein.

        IT IS FURTHER ORDERED that if plaintiff fails to timely file a second amended

complaint or fails to comply with the instructions set forth above relating to the filing of the

second amended complaint, the Court shall dismiss this action without prejudice.

        IT IS FURTHER ORDERED that upon submission of the second amended complaint,

the Court shall again review this action pursuant to 28 U.S.C. § 1915.

                                             /s/ Abbie Crites-Leoni
                                             ABBIE CRITES-LEONI
                                             UNITED STATES MAGISTRATE JUDGE

Dated this 5th day of March, 2019.




                                              -8-
